        Case: 3:20-cv-00789-jdp Document #: 13 Filed: 10/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

QUBIA PORTER,

        Plaintiff,
                                                     Case No. 20-cv-789-jdp
   v.

CAPT. JUDD, CO BORTZ,
CO KERSTNER, CO MAYFIELD,
CO MOORE, CO TIFFANY,
CO STEINGRAEBER, AND CO FABRY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                10/15/2020
        Peter Oppeneer, Clerk of Court                        Date
